UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JAMES EDWARD CROTTY,

                                                                   Plaintiff,   Case # 17-CV-97-FPG
v.
                                                                                DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                                   Defendant.


                                                                INTRODUCTION

              James Edward Crotty brings this action pursuant to the Social Security Act (“the Act”)

seeking review of the final decision of the Acting Commissioner of Social Security that denied his

application for Disability Insurance Benefits (“DIB”) under Title II of the Act. ECF No. 1. The

Court has jurisdiction over this action under 42 U.S.C. § 405(g).

              Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 13, 19. For the reasons that follow, Plaintiff’s motion is GRANTED,

the Commissioner’s motion is DENIED, and this matter is REMANDED to the Commissioner

solely for calculation and payment of benefits.

                                                                BACKGROUND

              On October 25, 2012, Crotty protectively applied for DIB with the Social Security

Administration (“SSA”). Tr.1 143-49. He alleged disability since May 31, 2012 due to a torn bicep

tendon in the right shoulder, a stress fracture in the right ankle, anxiety, and depression. Tr. 165.

On July 25, 2014, Crotty and a vocational expert (“VE”) appeared and testified at a hearing before

Administrative Law Judge William M. Weir (“the ALJ”). Tr. 37-84. On April 15, 2015, the ALJ


                                                             
1
    “Tr.” refers to the administrative record in this matter.

                                                                      1
 
issued a decision finding that Crotty was not disabled within the meaning of the Act. Tr. 21-31.

On December 5, 2016, the Appeals Council denied Crotty’s request for review. Tr. 1-4. Thereafter,

Crotty commenced this action seeking review of the Commissioner’s final decision. ECF No. 1.

                                      LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation marks

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990)

(holding that review of the Secretary’s decision is not de novo and that the Secretary’s findings are

conclusive if supported by substantial evidence).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of



                                                 2
 
impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. 20 C.F.R. § 404.1520(c). If

the claimant does not have a severe impairment or combination of impairments, the analysis

concludes with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or medically equals the criteria of a

Listing and meets the durational requirement (20 C.F.R. § 404.1509), the claimant is disabled. If

not, the ALJ determines the claimant’s residual functional capacity (“RFC”), which is the ability

to perform physical or mental work activities on a sustained basis, notwithstanding limitations for

the collective impairments. See 20 C.F.R. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. 20 C.F.R. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).




                                                 3
 
                                                                DISCUSSION

I.            The ALJ’s Decision

              The ALJ’s decision analyzed Crotty’s claim for benefits under the process described above.

At step one, the ALJ found that Crotty had not engaged in substantial gainful activity from his

alleged onset date of May 31, 2012 through his date last insured of June 30, 2014. Tr. 23. At step

two, the ALJ found that Crotty has the following severe impairments: obesity, status post joint

injuries to the ankle and shoulder, and major depressive, mood, and generalized anxiety disorders.

Id. At step three, the ALJ found that these impairments, alone or in combination, did not meet or

medically equal an impairment in the Listings. Tr. 23-264.

              Next, the ALJ determined that Crotty retained the RFC to perform medium work,2 but that

due to Crotty’s mental health issues, “he is limited to one or two steps instructions and no

simultaneous conflicting goals or priorities.” Tr. 26-29.

              At steps four and five, the ALJ found that Crotty could not perform his past relevant work

but could adjust to other work that exists in significant numbers in the national economy given his

RFC, age, education, and work experience. Tr. 29-30. Specifically, the VE testified that Crotty

could work as a laundry worker and hand packer. Tr. 30. Accordingly, the ALJ concluded that

Crotty was not “disabled” under the Act. Tr. 30-31.

II.           Analysis

              Crotty argues that remand is required because the ALJ violated the treating physician rule.

ECF No. 13-1 at 10-11. Specifically, Crotty asserts that the ALJ should have given controlling




                                                             
2
   “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying of objects weighing
up to 25 pounds. If someone can do medium work, [the SSA] determine[s] that he or she can also do sedentary and
light work.” 20 C.F.R. § 404.1567(c).

                                                                    4
 
weight to the opinion of his treating psychiatrist, John Napoli, M.D., and that he did not provide

good reasons for discounting that opinion. Id. The Court agrees.

       A.      Dr. Napoli’s Examination Findings and Opinions

       The record contains a psychiatric evaluation, a medical source statement, and a letter from

Dr. Napoli. Tr. 550-58, 567.

       On May 28, 2013, Dr. Napoli completed a psychiatric evaluation outlining Crotty’s

depression and anxiety symptoms and assessing his functional limitations. Tr. 550-55. He opined

that Crotty has severe, continuous difficulty concentrating and severe, intermittent difficulty

communicating clearly and effectively and holding a job. Id. Dr. Napoli noted that Crotty

experiences moderate, continuous difficulty cleaning, persisting through tasks, completing tasks

in a timely manner, repeating sequences of actions to achieve a goal, and assuming increased

mental demands associated with competitive work. Id. He also noted that Crotty experiences

moderate, intermittent difficulty with personal hygiene, initiating and participating in activities

without supervision, cooperating with others, and sustaining tasks without an unreasonable number

of breaks or undue distractions. Id.

       Dr. Napoli also indicated that Crotty’s condition deteriorates during stressful situations. Tr.

555. Stress prevents Crotty from appropriately accepting supervision, makes him withdraw from

situations, exacerbates his symptoms, and causes poor decision making. Id. Dr. Napoli also

indicated that Crotty will have poor attendance, superficial or inappropriate interaction with peers,

and be unable to adapt to changing demands. Id.

       On May 29, 2013, Dr. Napoli completed a medical source statement that assessed how

Crotty’s impairments impact his ability to work. Tr. 556-58. He opined that Crotty has extreme




                                                 5
 
limitation3 in his ability to understand, remember, and carry out complex instructions and make

judgments on complex work-related decisions and marked limitation4 in his ability to make

judgments on simple work-related decisions, interact appropriately with others, and respond

appropriately to usual work situations and changes in a routine work setting. Tr. 556-57. Dr. Napoli

also opined that Crotty has mild limitation5 in his ability to understand, remember, and carry out

simple instructions. Tr. 556. Dr. Napoli noted that when Crotty feels put on the spot, his thinking

deteriorates and he gets defensive. Tr. 557.

              On May 20, 2014, Dr. Napoli submitted a letter to the SSA opining that Crotty continues

to struggle with mental health symptoms despite compliance with treatment. Tr. 567. He further

opined that, when Crotty experiences difficult emotions, his thoughts quickly become suicidal and

that he has attempted suicide three times. Id. Dr. Napoli concluded that Crotty could not handle

the demands of a job. Id.

              B.             Treating Physician Rule & the ALJ’s Evaluation of Dr. Napoli’s Opinion

              The treating physician rule instructs the ALJ to give controlling weight to a treating

physician’s opinion when it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record.”

20 C.F.R. § 404.1527(c)(2); see also Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).

An ALJ may discount a treating physician’s opinion if it does not meet this standard, but he must

“comprehensively set forth [his] reasons for the weight assigned to a treating physician’s opinion.”

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004); see also 20 C.F.R. § 404.1527(c)(2) (“We


                                                             
3
  An individual has an extreme limitation in a work activity when he has a major limitation that causes no useful ability
to function in that area. Tr. 556.
4
  An individual has a marked limitation in a work activity when he has a serious limitation that causes substantial loss
in the ability to effectively function in that area. Id.
5
  An individual has a mild limitation in a work activity when he has a slight limitation but can generally function well.
Id.

                                                                6
 
will always give good reasons in our notice of determination or decision for the weight we give

[the claimant’s] treating source’s opinion.”).

       When a treating physician’s opinion is not given “controlling” weight, the ALJ must

consider the following factors in determining how much weight it should receive: “the length of

the treatment relationship and the frequency of examination; the nature and extent of the treatment

relationship; the relevant evidence, particularly medical signs and laboratory findings, supporting

the opinion; the consistency of the opinion with the record as a whole; and whether the physician

is a specialist in the area covering the particular medical issues.” Burgess v. Astrue, 537 F.3d 117,

129 (2d Cir. 2008) (quotation marks, alterations, and citations omitted); see also 20 C.F.R. §

404.1527(c)(1)-(6).

       Here, the ALJ summarized Dr. Napoli’s findings and discounted his opinion because he

found it inconsistent with Crotty’s daily activities and testimony. Tr. 28-29. The Court finds that

these were not good reasons to discount Dr. Napoli’s opinion and that substantial evidence

supports Dr. Napoli’s opinion that Crotty could not sustain full-time work.

       In discounting Dr. Napoli’s opinion, the ALJ stated that the “medical evidence of record

as a whole does not corroborate Dr. Napoli’s opinion and [Crotty] testified to functioning at higher

levels, with less symptoms and limitations.” Tr. 28. Although the ALJ is entitled to discount a

medical opinion that he finds inconsistent with the record as a whole, see 20 C.F.R. §

404.1527(c)(4), the ALJ did not cite any medical evidence that conflicted with Dr. Napoli’s

opinion. Instead, the ALJ primarily relied on Crotty’s testimony. Tr. 29. Specifically, the ALJ told

Crotty at his hearing that the record indicated that he has “very severe problems being around

people” and asked him whether he thought that was true. Tr. 58. Crotty answered, “I don’t think




                                                 7
 
so. If they’re nice to me then I’m going to . . . be nice to them.” Id. The ALJ’s decision

inappropriately characterized this as Crotty disagreeing with Dr. Napoli’s opinion.

       Upon further questioning at the hearing, Crotty indicated that he has a “short fuse” and

would get mad at or frustrated with a supervisor who told him he made a mistake. Tr. 58-59. This

testimony does not contradict Dr. Napoli’s findings; rather, this testimony supports his opinion

that Crotty has difficultly cooperating and interacting appropriately with others and responding

appropriately to usual work situations.

       Crotty also testified that if he made a mistake at work he would get depressed, that he gets

frustrated easily, and that his depression and suicidal thoughts keep him from working. Tr. 60, 62.

This is consistent with Dr. Napoli’s opinion that Crotty’s condition deteriorates during stressful

situations, that difficult emotions lead to suicidal thoughts, and that Crotty cannot handle the

demands of a job. Accordingly, the record contradicts the ALJ’s assertion that Dr. Napoli’s opinion

was inconsistent with Crotty’s testimony and, therefore, this was not a good reason to discount

that opinion.

        The ALJ also discounted Dr. Napoli’s opinion because Crotty “exhibited some degree of

judgment” when he was stopped for speeding because he treated the police officer civilly and

acknowledged he was wrong for speeding. Tr. 29, 61-62. This one instance is insufficient to find

Dr. Napoli’s opinion inconsistent with the record as a whole and is not a good reason to discount

that opinion. Rather, the record supports Dr. Napoli’s opinion, specifically the extensive treatment

notes from Crotty’s mental health counselor. Those notes indicate that Crotty was depressed,

anxious, and angry, which is consistent with Dr. Napoli’s assessment of serious mental health

limitations. Tr. 355-73, 395-96, 511-15, 544-49, 567, 609-52. Those notes also reveal that Crotty

experiences feelings of emptiness, hopelessness, frustration, irritability, and suicidal thoughts,



                                                 8
 
which support Dr. Napoli’s opinion that Crotty struggles with mental health symptoms that cause

suicidal thoughts. Tr. 609-52.

       Finally, the ALJ discounted Dr. Napoli’s opinion because he found it inconsistent with

Crotty’s daily activities like attending AA meetings, spending time with his neighbors, visiting

friends, camping, and fishing. Tr. 25, 28-29. But a claimant “need not be an invalid” to be disabled

under the Social Security Act, Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (citation omitted),

and Crotty’s basic and limited daily activities do not undermine Dr. Napoli’s opinion that he has

many functional limitations due to his mental health impairments.

       Accordingly, for the reasons stated, the Court finds that the ALJ violated the treating

physician rule when he failed to provide good reasons for discounting Dr. Napoli’s opinion.

       C.      Remand for Calculation of Benefits

       District courts are authorized to affirm, reverse, or modify the Commissioner’s decision

“with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand for calculation

of benefits is appropriate only in cases where the record “provides persuasive proof of disability

and a remand for further evidentiary proceedings would serve no purpose.” Parker v. Harris, 626

F.2d 225, 235 (2d Cir. 1980); see also Butts v. Barnhart, 388 F.3d 377, 385-86 (2d Cir. 2004).

Courts must avoid “contribut[ing] any further to the delay of the determination of [a claimant’s]

application by remanding for further administrative proceedings” when such an instruction would

prove unnecessary. Diaz ex rel. E.G. v. Comm’r of Soc. Sec., No. 06-CV-530-JTC, 2008 WL

821978, at *8 (W.D.N.Y. Mar. 26, 2008); see also McClain v. Barnhart, 299 F. Supp. 2d 309, 310

(S.D.N.Y. 2004) (recognizing “delay as a factor militating against a remand for further proceedings

where the record contains substantial evidence of disability”).




                                                 9
 
       The treating physician rule requires the ALJ to give controlling weight to a treating

physician’s opinion when it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record.”

20 C.F.R. § 404.1527(c)(2); see also Green-Younger, 335 F.3d at 106.

       Here, Dr. Napoli’s opinion is well supported by his treatment notes, which reflect that

Crotty demonstrated an anxious and depressed mood, appetite disturbance, decreased energy,

difficulty concentrating and thinking, restlessness, fatigue, panic attacks, a sense of impending

doom, heart palpitations, shortness of breath, nausea, numbness, feeling on edge, and thoughts of

suicide. Tr. 551-53. Additionally, as explained above, Dr. Napoli’s opinion is not inconsistent with

other substantial record evidence. Specifically, the treatment notes from Crotty’s mental health

counselor and Crotty’s hearing testimony are consistent with Dr. Napoli’s opinion.

       Given the controlling weight to which it is entitled, Dr. Napoli’s opinion establishes that

Crotty is disabled, because his impairment meets Listing 12.04, which defines affective disorders.

To meet a Listings impairment, the claimant’s impairment “must meet all of the specified medical

criteria.” Barber v. Comm’r of Soc. Sec., No. 6:15-CV-0338 (GTS/WBC), 2016 WL 4411337, at

*3 (N.D.N.Y. July 22, 2016) (citing Sullivan v. Zebley, 493 U.S. 521, 530 (1990)). “An impairment

that manifests only some of those criteria, no matter how severely, does not qualify.” Id. If the

impairment meets the criteria of a Listing and meets the durational requirement (20 C.F.R. §

404.1509), the claimant is disabled. See Gibbs v. Colvin, 155 F. Supp. 3d 315 (W.D.N.Y. 2015).

       At the time of the ALJ’s decision, Listing 12.04 required the claimant to exhibit continuous

or intermittent medically documented persistence of at least four of the following to prove

depressive syndrome:

       (a) anhedonia or pervasive loss of interest in almost all activities;
       (b) appetite disturbance with change in weight;


                                                 10
 
       (c) sleep disturbance;
       (d) psychomotor agitation or retardation;
       (e) decreased energy;
       (f) feelings of guilt or worthlessness;
       (g) difficulty concentrating or thinking;
       (h) thoughts of suicide; or
       (i) hallucinations, delusions or paranoid thinking.

20 C.F.R. § 404, Subpt. P, App. 1 at 12.04(A)(1)(a)-(i) (effective Jan. 2, 2015 to May 17, 2015).

       Additionally, the claimant’s depressive syndrome must result in at least two of the

following: (1) marked restriction of daily activities; (2) marked difficulties in maintaining social

functioning; (3) marked difficulties in maintaining concentration, persistence, or pace; or (4)

repeated episodes of decompensation, each of extended duration. Id. at 12.04(B)(1)-(4).

       An ALJ must explain why a claimant failed to meet the Listings “[w]here the claimant’s

symptoms as described by the medical evidence appear to match those described in the Listings.”

Rockwood v. Astrue, 614 F. Supp. 2d 252, 273 (N.D.N.Y. 2009) (citation omitted). Here, the ALJ

found that Crotty’s impairment did not meet Listing 12.04 because he found that Crotty had no

restriction in daily activities, mild difficulties in social functioning, moderate difficulties with

concentration, and no episodes of decompensation. Tr. 25. In reaching these findings, the ALJ

relied on Crotty’s testimony and daily activities, rather than Dr. Napoli’s opinion, which was

entitled to controlling weight. Id.

       In accordance with Listing 12.04, Dr. Napoli’s treatment notes reveal that Crotty

experiences continuous appetite disturbance, decreased energy, feelings of guilt or worthlessness,

and difficulty concentrating or thinking. Tr. 551-52. His notes also show that Crotty experiences

intermittent anhedonia or pervasive loss of interest in almost all activities, psychomotor agitation

or retardation, and suicidal thoughts. Tr. 551-53. Dr. Napoli opined that Crotty has marked

limitation interacting appropriately with others and severe, continuous difficultly concentrating.



                                                11
 
Tr. 554-55. Crotty’s impairment therefore meets the criteria of Listing 12.04 and, because his

impairment has lasted more than 12 months, meets the durational requirement, which renders him

disabled.

       Thus, additional proceedings would serve no purpose and would only further delay Crotty’s

claim. Accordingly, the Court remands this matter solely for the calculation and payment of

benefits.

                                         CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 13) is GRANTED, the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 19) is DENIED, and this matter

is REMANDED to the Commissioner solely for calculation and payment of benefits. The Clerk of

Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: October 18, 2018
       Rochester, New York
                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court
 
 
 




                                                12
 
